 



Exhibit 10.1

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

BETWEEN

DIEGO PELLICER WORLDWIDE, INC.

AND

RON THROGMARTIN

 

This Amendment No. 2 to Employment Agreement (the "Amendment") is dated as of
this 15th day of February, 2019 and amends the Employment Agreement dated as of
September 17, 2014, as amended on February 8, 2017 (collectively, the
"Employment Agreement"), by and between DIEGO PELLICER WORLDWIDE, INC. ("Diego")
and RON THROGMARTIN ("Executive"). Unless otherwise defined herein, all
capitalized terms used shall have the meaning ascribed to them in the Employment
Agreement. In consideration of the foregoing, and other good and valuable
consideration, including Executive's continued employment with Diego, the
receipt and sufficiency of which are hereby acknowledged, Executive and Diego
hereby agree as follows:

 

I.AMENDMENT TO AGREEMENT

 

Section 1 "Term” is hereby amended by deleting: "September 16, 2019” and by
inserting "September 16, 2024” in the place of such deleted text.

 

II.GENERAL PROVISIONS.

 

All other terms and conditions of the Employment Agreement that have not been
specifically amended herein shall remain in full force and effect. This
Amendment, together with the Employment Agreement, contains all of the terms and
conditions agreed upon by the parties hereto regarding the subject matter
hereof. All prior agreements, promises, negotiations and representations, either
oral or written, relating to the subject matter of this Amendment or the
Employment Agreement not expressly set forth in this Amendment or the Employment
Agreement are of no force or effect. Any waiver, alteration or modification of
any of the terms of this Amendment shall be valid only if made in writing and
signed by both parties hereto. This Amendment may be executed in up to two
counterparts, each of which shall be deemed an original but together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.



DIEGO PELLICER WORLDWIDE, INC. EXECUTIVE     By: /s/ Christopher Strachan /s/
Ron Throgmartin       Christopher Strachan Ron Throgmartin       Chief Financial
Officer  









 

EXECUTION COPY-02-15-2019

